DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 6/20/2022.  
Claims 1-3, 6-11, 14-19 and 22-36 are pending.
Claims 1-3, 6-11, 14-19 and 22-36 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Sakaguchi (Reg. 41,285) on 8/1/2022.

The application has been amended as follows:

Claims listed have been amended as follows:


1. (Currently Amended) A non-transitory computer readable medium having stored
thereon a sequence of instructions which, when stored in memory and executed by a
processor cause the processor to perform acts for hibernating a virtualization system
the acts comprising:
receiving a request to hibernate a hypervisor of the virtualization system running on a computer; capturing a state of the hypervisor, the state of the hypervisor comprising at least 
hibernating the hypervisor by quiescing the hypervisor and storing the state of
the hypervisor.

9. (Currently Amended) A method for hibernating a virtualization system comprising:
receiving a request to hibernate a hypervisor of the virtualization system running on a computer; 
capturing a state of the hypervisor, the state of the hypervisor comprising at least 
hibernating the hypervisor by quiescing the hypervisor and storing the state of the hypervisor.


17. (Currently Amended) A system for hibernating a virtualization system comprising:
a non-transitory computer readable storage medium having stored thereon a
sequence of instructions; and 
a processor that executes the sequence of instructions to cause the processor to
perform acts comprising, receiving a request to hibernate a hypervisor of the virtualization system running on a computer; 
capturing a state of the hypervisor, the state of the hypervisor comprising at least 
hibernating the hypervisor by quiescing the hypervisor and storing the state of the hypervisor.

31. (New) The non-transitory computer readable medium of claim 1, wherein the at
least a portion of the boot device corresponds to at least a boot block of the hypervisor.

32. (New) The non-transitory computer readable medium of claim 1, wherein the
state of the hypervisor further comprises at least one of, a virtual machine parameter,
or virtual disk data.

33. (New) The method of claim 9, wherein the at least a portion of the boot device
corresponds to at least a boot block of the hypervisor.

34. (New) The method of claim 9, wherein the state of the hypervisor further comprises at least one of, a virtual machine parameter, or virtual disk data.

35. (New) The system of claim 17, wherein the at least a portion of the boot device
corresponds to at least a boot block of the hypervisor.

36. (New) The system of claim 17, wherein the state of the hypervisor further comprises at least one of, a virtual machine parameter, or virtual disk data.


Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2, 3, 6-8, 10, 11, 14-16, 18, 19 and 22-36 depending on claims 1, 9 and 17, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196